  Case 18-29630       Doc 52   Filed 10/23/20 Entered 10/23/20 16:09:31              Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:     18-29630
Steven A. Zapata,                             )
                                              )               Chapter: 13
                                              )
                                                              Honorable LaShonda Hunt
                                              )
                                              )               Joliet
               Debtor(s)                      )

             ORDER GRANTING DEBTOR'S MOTION TO SELL REAL ESTATE

       THIS CAUSE coming to be heard on the motion of the debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

  IT IS HEREBY ORDERED that:

  1. The Debtor, Steven A. Zapata, is granted leave to sell his residence located at 2262 Georgetown
Circle, Aurora, IL 60503;

   2. Nationstar Mortgage, LLC, d/b/a Mr. Cooper, which holds the senior mortgage on the residence
located at 2262 Georgetown Circle, Aurora, IL 60503, shall be paid in full out of proceeds of sale at the
time of closing pursuant to a proper payoff quote, or, in the event that the sale is short of full payoff,
that the sale is subject to Nationstar Mortgage, LLC, d/b/a Mr. Cooper;

  3. The deadline for the sale closing and receipt of funds to Nationstar Mortgage, LLC, d/b/a Mr.
Cooper shall be within 90 days from the date of this Order;

   4. After payment to Nationstar Mortgage, LLC, d/b/a Mr. Cooper, and after payment for all other
costs related to the sale closing are paid, and after the Debtor retains his $15,000.00 homestead
exemption, the Debtor will forward the closing statement along with the remaining proceeds of the sale,
if available, in certified funds payable to Trustee Glenn Stearns within seven (7) days of closing.

                                                           Enter:


                                                                    Honorable LaShonda A. Hunt
Dated: October 23, 2020                                             United States Bankruptcy Judge

 Prepared by:
 Michael R. Colter, II ARDC # 6304675
 David M. Siegel & Associates, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
